Orders, Family Court, Bronx County (Carol Ann Stokinger, J.), entered on or about January 18, 2007 and March 16, 2007, which, to the extent appealed from as limited by the briefs, upheld the Support Magistrate’s order, entered on or about December 27, 2006, granting petitioner father’s petition for downward modification of child support and terminating the support order of $261.54 per week, effective August 8, 2005, unanimously affirmed, without costs.
*422The petition for downward modification of child support was appropriately granted in this action where “[t]he parties are now well into their second decade of litigating the issue of support for their child” (Matter of Kent v Kent, 29 AD3d 123, 125 [2006]), who will attain the age of 21 in November 2007. The testimony of the subject child established that there was a change of circumstances warranting a modification of child support inasmuch as when, while not attending college, the majority of the child’s time was spent at petitioner’s residence in Pennsylvania (see Tryon v Tryon, 37 AD3d 455, 457 [2007]; McMillen v Miller, 15 AD3d 814 [2005]). The Support Magistrate’s finding that the child’s testimony was credible despite his expressed concerns as to the effect his testimony would have on his relationship with his parents, is entitled to deference (see Matter of Childress v Samuel, 27 AD3d 295, 296 [2006]). The Support Magistrate also properly determined that regardless of any change in circumstances, petitioner was obligated to continue to support his son (see Rocchio v Rocchio, 213 AD2d 535, 537 [1995]), including paying 100% of the educational expenses.
We have considered appellant’s remaining arguments and find them unavailing. Concur—Andrias, J.P., Marlow, Williams, Buckley and Malone, JJ.